Gardner, J.
In. this case the defendant was convicted of illegally possessing intoxicating liquor. The evidence, insofar as it involves the offense in this indictment, is the same as that set forth in the case of the same defendant, Nance v. State, ante, wherein the verdict and judgment against the defendant for illegally making intoxicating liquor is affirmed. Since the evidence in this case, insofar as the general grounds are concerned, is the same as in that case, and the assignments . of error under the special grounds are the same, it therefore follows that the instant case should be likewise

Affirmed.


MacIntyre, P. J., and Townsend, J., concur.

Frank B. Stow, Robert E. Andrews, for plaintiff in error.
Jeff 0. W-ayne, Solicitor-General, contra.